 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaianae Coast Day Care Centers, Inc. and UnitedPublic Workers, Local 646, AFSCME, AFL-CIO.Case AO-201October 31, 1977ADVISORY OPINIONBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, AND MURPHYOn August 29, 1977, Waianae Coast Day CareCenters, Inc., herein called the Employer, filed apetition, with exhibits, for an advisory opinion, inconformity with Sections 102.98 and 102.99 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, seeking to determinewhether the Board would assert jurisdiction over theEmployer. United Public Workers, Local 646,AFSCME, AFL-CIO, herein called the Union, fileda response thereto.In pertinent part, the petition and exhibits and theresponse allege as follows:1. There is pending before the Hawaii Employ-ment Relations Board, herein called the State Board,a complaint, docket number HERB 76-12, filed bythe Union, alleging that the Employer has refused,and continues to date to refuse, to bargain with theUnion, which has been certified by the State Boardsince 1975 as the representative of the Employer'semployees.2. By its petition and exhibits, the Employerasserts that it is a Hawaii nonprofit corporationengaged in providing day care services to the State ofHawaii, Department of Social Services and Housing.Pursuant to a written contract, with the State ofHawaii, effective July 1, 1977, through June 30, 1978,the Employer generates income in the amount of$308,690,2 to which a service charge of $24,695 isadded, producing a total contract amount of$333,385. Of this latter figure, $250,039, or 75percent, is directly funded by moneys from theFederal Government pursuant to Title XX of theSocial Security Act. The Employer will also receive,As an exhibit the Employer has submitted a copy of a contract enteredinto between the Employer and the State of Hawaii, Department of SocialServices and Housing, effective July 1, 1977, through June 30, 1978.2 Net project cost under contract.3 Pennsylvania Labor Relations Board (George Junior Republic), 215during the contract year, $35,280 from the UnitedStates Department of Agriculture to fund foodservice operations of the Employer's day care center.The Employer does not allege that its operationsaffect interstate commerce.3. The Union denies the commerce data, and theState Board has made no findings with respectthereto.4. There is no representation or unfair laborpractice proceeding involving the same labor disputepending before this Board.5. Although served with a copy of the petition forAdvisory Opinion, no response, as provided by theBoard's Rules and Regulations, has been filed by theState Board.On the basis of the foregoing, the Board is of theopinion that:1. The Employer is a nonprofit corporationengaged in providing day care services to the State ofHawaii, Department of Social Services and Housing.The Board's advisory opinion proceedings aredesigned primarily to determine questions ofjurisdic-tion by application of the Board's discretionarystandards to the "commerce" operations of anemployer.3The entire submission by the Employerreflects that, pursuant to a contract with the State ofHawaii, the Federal Government directly funds 75percent thereof. In its response to the Employer'spetition for advisory opinion, the Union asserts, insubstance, that the issue raised herein is whether theEmployer is subject to such state and Federal controlso as to preclude the assertion of jurisdiction underSection 2(2) of the Act. Thus, the basic issuepresented herein is whether the Employer is an"employer" within the meaning of Section 2(2) of theAct. As this issue does not fall within the intendmentof the Board's advisory opinion rules,4we shalldismiss the petition herein.Accordingly, it is hereby ordered that, for thereasons set forth above, the petition for an advisoryopinion herein be, and it hereby is, dismissed.NLRB 323 (1974); Globe Security Systems. Inc., 209 NLRB 35 (1974);Robert C Coleman, et al., 180 NLRB 529 (1969); International Air Service,Inc. ofSan Juan, Puerto Rico, 165 NLRB 584 (1967).4 Ibid233 NLRB No. 30138